COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Martha Barron v. Fernando Barron

Appellate case number:     01-16-00175-CV

Trial court case number: 2012-27372

Trial court:               312th District Court of Harris County

        The clerk’s record was due in this case on May 9, 2016. See TEX. R. APP. P. 35.1. On
May 11, 2016, the Clerk of this Court provided notice to the Harris County District Clerk that the
clerk’s record was late and provided the district clerk with a deadline of June 10, 2016 for filing
the clerk’s record, requesting an extension of time, or providing a reason why the district clerk
was not obligated to file the clerk’s record. The Harris County District Clerk did not respond to
our notice.

        Therefore, pursuant to Texas Rule of Appellate Procedure 37.3(a)(1), the district clerk is
ordered to either (1) file the clerk’s record or (2) notify this Court if the party responsible for
paying for the preparation of the clerk’s record is not entitled to appeal without paying the
clerk’s fee, i.e., is not indigent, and has not paid, or made satisfactory arrangements to pay, the
clerk’s fee. See TEX. R. APP. P. 35.3(a), 37.3(a)(1). If the trial court has sustained by written
order a contest to a party’s affidavit of indigence, please prepare, certify, and file with the clerk
of this Court a clerk’s record containing the affidavit of indigence, the contest, and the written
order sustaining the contest. See TEX. R. APP. P. 20.1.

       The clerk’s record or notice of appellant’s failure to make satisfactory payment
arrangements shall be filed in the First Court of Appeals within 10 days of the date of this order.

       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually


Date: June 30, 2016